Citation Nr: 1428562	
Decision Date: 06/24/14    Archive Date: 07/03/14

DOCKET NO.  13-22 378	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been presented to reopen the claim for service connection for the cause of the Veteran's death.

2.  Entitlement to accrued benefits.  


WITNESSES AT HEARING ON APPEAL

The appellant and A. F.



ATTORNEY FOR THE BOARD

M. Taylor, Counsel
INTRODUCTION

The Veteran had active service from September 1969 to January 1972.  The appellant is his widow.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The appellant appeared at a hearing before the undersigned Veterans Law Judge via videoconference in February 2014.


FINDINGS OF FACT

1.  By an April 2006 rating decision, the RO denied a claim of service connection for the cause of the Veteran's death.  The appellant did not appeal the decision.

2.  The evidence received since the April 2006 rating decision regarding service connection for the cause of death is new and raises a reasonable possibility of substantiating the claim.  

3.  A claim for VA benefits was not pending at the time of the Veteran's death.  


CONCLUSIONS OF LAW

1.  The April 2006 RO decision, which denied the claim of service connection for the cause of the Veteran's death, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2005).

2.  The criteria for reopening a service connection claim for the cause of the Veteran's death have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).  

3.  The claim for accrued benefits is without legal merit.  38 U.S.C.A. § 5121 (West 2002 & Supp. 2013); 38 C.F.R. § 3.1000 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


New and Material Evidence 

An April 2006 rating decision denied the claim of service connection for the cause of the Veteran's death, essentially finding that there was no medical evidence showing that the death-causing meningoencephalitis due to listeria was manifested in service or was otherwise related to his service.  The appellant did not appeal the decision (or submit new and material evidence in the year following) and it became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2005).

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.  "New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).  

The United States Court of Appeals for Veterans Claims (Court) has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold.  Specifically, the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110 (2010). 

The evidence of record at the time of the April 2006 rating decision included the service records, the appellant's statements, and medical records.  Competent evidence of link between the cause of the Veteran's death and service was not of record.  

Additional evidence associated with the claim file since the April 2006 rating decision includes the appellant's testimony to the effect that the Veteran's listeria was due to alcohol abuse and that the Veteran abused alcohol as a result of PTSD related to service.  A May 2013 private medical opinion from a Dr. Zayas reflects the Veteran was treated for depression, alcohol abuse, and PTSD as a result of service.  

The additional evidence submitted since the April 2006 rating decision relates to an unestablished fact necessary to substantiate the appellant's claim.  As such, the threshold in Shade has been met.  Thus, the evidence is new and material, and reopening is warranted.  See 38 C.F.R. § 3.156(a).  The reopened claim is addressed further in the remand section below.


Accrued Benefits

The appellant argues that accrued benefits are warranted. 

Because the application of the law to the undisputed facts is dispositive of this appeal (i.e., the fact that the Veteran did not file a claim for any VA benefit during his lifetime), no discussion of VA's duties to notify and assist is necessary.  See Mason v. Principi, 16 Vet. App. 129 (2002). 

The law governing claims for accrued benefits provides that, upon the death of a veteran, periodic monetary benefits to which he was entitled at the time of his death, and which were due and unpaid, based on existing rating decisions or other evidence that was on file when he died may be paid to certain individuals, including a person who bore the expense of last sickness and burial.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.

Although the appellant's claim for accrued benefits is separate from any claim that the veteran filed prior to his death, an accrued benefits claim is "derivative of" that veteran's claim.  By statute the appellant takes the veteran's claim as it stood on the date of his death.  Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996).  Hence, the United States Court of Appeals for the Federal Circuit has concluded that, in order for a surviving spouse to be entitled to accrued benefits, the Veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision.  See Jones v. West, 136 F.3d 1296, 1300 (Fed. Cir. 1998); see also Taylor v. Nicholson, 21 Vet. App. 126 (2007).

In this case, the facts of are not in dispute.  During his lifetime, the Veteran did not file a claim for any VA benefit.  At the Board hearing, the appellant indicated that the Veteran never filed a claim.  Therefore, the Board finds that a claim for VA benefits was not pending at the time of the Veteran's death in 2005.  Accordingly, the claim for entitlement to accrued benefits is denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

New and material evidence has been presented to reopen the claim for service connection for the cause of death; to this extent only, the appeal is granted.

Entitlement to accrued benefits is denied.  


REMAND

A remand is necessary for further evidentiary development. 

The death of a Veteran will be service connected if a service-connected disability was either the principal or a contributory cause of death.  See 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  For a service-connected disability to be considered the primary cause of death, it must singly, or with some other condition, be the immediate or underlying cause, or be etiologically related thereto.  38 C.F.R. § 3.312(b).  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially, that it combined to cause death, or that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c)(1).

According to the death certificate, the Veteran's cause of death was meningoencephalits from listeria.  The appellant maintains that the Veteran's meningoencephalits due to listeria was due to alcohol abuse and that the Veteran's alcohol abuse was a result of PTSD related to service.  

A May 2013 private medical opinion reflects the Veteran was treated for depression, alcohol abuse, and PTSD as a result of traumatic events he witnessed during service.  A medical opinion is to be obtained regarding the possible nexus between the Veteran's service and his development of meningoencephaltis from listeria.  See 38 C.F.R. § 3.159(c)(4).  

Additionally, any pertinent treatment records should be obtained on remand, including those from Dr. Zayas.

Accordingly, this issue is REMANDED for the following actions:

1.  After securing the necessary release(s), request all pertinent treatment records of the Veteran identified by the appellant, including records from Dr. Zayas.  All requests for records must be documented in the claims folder.  

2.  Thereafter, obtain an appropriate VA medical opinion from a VA psychiatrist to ascertain the likelihood that the Veteran's immediate cause of death or any underlying cause of death is related to his military service, and specifically, whether the Veteran's cause of death was caused by or otherwise connected to a psychiatric disorder, to include PTSD, and if so, it is at least as likely as not (50 percent probability or higher) that the Veteran's psychiatric disorder contributed to his cause of death. 

The examination report must include a complete rationale for all opinions expressed.  If the requested opinion cannot be rendered without resorting to speculation, it must be stated whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the medical professional (i.e. additional facts are required, or the medical professional does not have the needed knowledge or training).  

3.  Finally, readjudicate the issue remaining on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


